Citation Nr: 1615809	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  14-11 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a skin disorder.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1980 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board/BVA) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Montgomery, Alabama.  Thereafter, the Winston-Salem, North Carolina RO assumed jurisdiction.  

This matter was previously before the Board in August 2015, at which time it was remanded for further development.  The issue of service connection for a psychiatric disorder was also listed on the title page of that decision.  In December 2015, service connection for unspecified depressive and anxiety disorders was granted with a 70 percent disability evaluation being assigned.  As that is the full benefit sought on appeal and as the Veteran has not expressed disagreement with the assigned disability evaluation that issue is no longer before the Board. 

The matter is now ready for appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current skin disorder,  mycosis fungoide,  is of service origin.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for mycosis fungoide have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As the Board is granting the full benefit (service connection) sought on appeal, the claim is substantiated, and there are no further VCAA duties or duties to explain compliance with the VCAA.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2)  (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The identified skin disorders are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker, 708 F.3d 1331 (Fed. Cir. 2013).

As it relates to a qualifying chronic disability, service connection may be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1) (VA has issued an interim final rule extending this date to December 31, 2016).  In claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  Id.  A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the VA Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2),(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Effective July 13, 2010, VA has amended its adjudication regulations governing presumptions for certain Persian Gulf War Veterans.  Such revisions amend § 3.317(a)(2)(i)(B) to clarify that chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome are examples of medically unexplained chronic multisymptom illnesses and are not an exclusive list of such illnesses.  Additionally, the amendment removes § 3.317(a)(2)(i)(B)(4) which reserves to the VA Secretary the authority to determine whether additional illnesses are 'medically unexplained chronic multisymptom illnesses' as defined in paragraph (a)(2)(ii) so that VA adjudicators will have the authority to determine on a case-by-case basis whether additional diseases meet the criteria of paragraph (a)(2)(ii).  These amendments are applicable to claims pending before VA on October 7, 2010, as well as claims filed with or remanded to VA after that date.  See 75 Fed. Reg. 1,997 (Oct. 7, 2010).

Compensation under 38 U.S.C.A. § 1117 shall not be paid if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(2).  The Persian Gulf War period runs from August 2, 1990 to a date not later than December 31, 2016.  38 U.S.C.A. § 101(33).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 3.102 

As discussed below, the weight of the evidence demonstrates that the Veteran has been diagnosed with mycosis fungoides.  Because this condition has a specific diagnosis, it is not an undiagnosed illness and service connection under 38 C.F.R. § 3.317 is not warranted.

The Veteran maintains that his current skin disorder had its onset in and is related to his period of service.  

Service treatment records reveal that the Veteran was treated for a rash on the right side of his face in November 1985.  A diagnosis of R/O impetigo was rendered at that time.  

At the time of the Veteran's 1992 service separation examination, he was noted to have erythema on his right forearm.  Normal findings were reported for the skin.  On his service separation report of medical history, the Veteran checked the "no" box when asked if he had or had ever had skin disease.  

Treatment records associated with the claim subsequent to service reveal that at the time of a May 1999 visit, the Veteran was noted to have some areas of lighter hypopigmentation from previous scars and questionable low grade vitiligo.  In a July 2000 treatment record, the Veteran was noted to have a hypopigmented type rash on his upper torso.  The Veteran reported that he had been seen by a dermatologist in the past who had told him that it was a vitiligo and another one who told him it was a fungal infection.  He was prescribed medication for anti-fungal treatment at that time.  

At the time of a March 2006 neurological visit, the Veteran reported having had rashes since his time in Desert Storm.  In a May 2013 outpatient visit note, the Veteran was noted to have had a rash for which he had had multiple treatments with no success.  The duration of the rash was noted to have been 20 years.  

In conjunction with his claim, the Veteran was afforded a VA examination in April 2012.  The examiner noted the onset of a skin problem in 1995.  The Veteran reported the onset of scaly rough patches on the wrists, which now involved the torso, face, and extremities.  The Veteran was noted to have had two biopsies, in 2003 and 2006, which showed spongiotic dermatitis.  He was also noted to have been treated with Clobetasol.  Examination of the skin revealed that the Veteran had eight patches of scaly, exfoliative, heaped up eruption on erythematous base, on the torso and legs, left scapula, left triceps, left biceps, right forearm, left foot, and left lateral thigh.  He also had about fifteen patches of hyperpigmented, macular, without exfoliation, eruptions on the torso and extremities.  This covered less than 5 percent of the whole body.  A diagnosis of spongiotic dermatitis was rendered at that time.  The examiner noted that there was one mention of impetiginous rash on the face in service in 1994, likely not the same rash the Veteran had now, with no evidence of chronicity.

In its August 2015 remand, the Board noted that the April 2012 VA examiner diagnosed the Veteran as having spongiotic dermatitis (eczema) and provided a negative opinion.  It also noted that the examiner stated the one mention of impetiginous rash on the face in the Veteran's service treatment records (STRs) in 1994, with no evidence of chronicity, was likely not the same rash the Veteran now had.  However, a review of the Veteran's service treatment records showed that he was treated in November 1985, and not 1994, for a rash on the right side of his face.  The Board further observed that post-service medical records and statements from the Veteran indicated that he received continuous treatment for his skin condition after service and that his post-service medical records further reflected differing theories for the etiology of the Veteran's skin condition - a drug reaction versus mycosis fungoides (a form of T-cell lymphoma). The Board indicated that as the April 2012 VA examination opinion was seemingly predicated on inaccurate facts, it was not probative and resultantly could not be used as grounds for deciding the claim. 

The Board requested that the Veteran be scheduled for a VA dermatological examination to determine the nature and etiology of his skin condition.  The examiner was to indicate the likelihood (very likely, as likely as not, or unlikely) the skin condition was related or attributable to the Veteran's military service or dated back to his service that was from October 1980 to September 1992, including the treatment for a rash on his face in November 1985.  The Board noted that because the Veteran was competent even as a layman to report the onset of symptomatology regarding his skin condition, as this required only personal knowledge, not medical expertise, the examiner was to specifically address the Veteran's report of any manifestation during his military service or within the year after separation from service and his statements that he received continuous treatment shortly thereafter for this condition. 

In conjunction with the remand, the Veteran was afforded a VA examination in November 2015.  Following examination, the examiner rendered a diagnosis of mycosis fungoide.  

The examiner noted that the Veteran stated that he had been having problems with his skin for more than 20 years.  He reported that he had had several diagnoses, vitiligo, eczema, until recently; they then performed a biopsy and he was informed that he had mycosis fungoide.  It started as a small rounded rash in his arm, itchy, scaly skin, and slowly progressed to having lesions over all the body, sparing the face, with plaques in the arms, legs, and torso.  The Veteran used Clobetasol, every 3 days, otherwise it made it worse.  This problem affected his sleep, with severe pruritus, and also bleeding from scratching.  The Veteran denied any infection in the skin as secondary to this problem.  This condition was chronic and constant. 
Physical examination revealed skin lesions with papulomacular areas, hyperpigmented, with rough surface and scaly skin overlying, forming plaques from 3 cm diameter up to areas of 40 square cm on the arms, legs, feet, chest abdomen and back.  There were also some hypopigmented areas in the arms, legs and back.  No lesions were seen on the face.  A raised lesion of around 36 square cm in back of left arm was also noted, with very rough skin, and another raised lesion, smaller, was located in the inner aspect of right forearm.  These two lesions looked like tumors that were dusky, red to violaceous, and variably indurated.  No other tumors were identified.  The examiner opined that the claimed condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  She noted that the rash on the face in 1985 was different by description, and it was diagnosed as infectious, acute by nature, no continuity/chronicity of this.  She further observed that there was no current problem on the face.  She also observed that the separation examination documented a rash on the right forearm.  She stated that unfortunately there was no description, and no complaint by the Veteran (as noted in mark of normal for skin disease in separation questionary in 1992).  She stated there was no continuity and that the condition was not noted in 1999, or 2000, when a depigmented rash was found and diagnosed as vitiligo.  She observed that the current rash was documented in records as appearing in 2003, a decade after the Veteran retired.  The examiner indicated that although the depigmentation that was described in 1999 could be the initial onset of the current problem, there was not any type of evidence that this type of rash started in service.  She stated that, unfortunately, based on the evidence documented it was unlikely that current mycosis fungoide had its onset in service, or was related to the infectious rash in 1985 or the erythematosa rash in 1992.  She indicated that there was not continuity or chronicity for both these problems, or similarity in type of rash that could link them to the current mycosis fungoide. 

In a December 2015 statement, the Veteran indicated that his skin rashes were treated medically beginning in 1994 (no medical records available due to their being destroyed after 10 years), not a decade later as noted in the report.  He also stated that the comment about having no rash on his face was incorrect as he had a rash on his face about the size of a nickel in diameter, which could not be seen as his face was unshaven.  

After reviewing all the evidence, lay and medical, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's current skin disorder, mycosis fungoide, had its onset in service.  

Service medical records reveal treatment for a skin disorder in November 1985.  The Veteran has reported having skin problems since his period of service.  While post-service treatment records do not demonstrate treatment for a skin disorder until 1999, the Veteran reported having problems with his skin since service and indicated that he has received continuous treatment for his skin problems since 1994.  His contentions are supported by treatment records, dated prior to his initial claim for service connection, demonstrating treatment for skin problems with a  prior history of treatment being noted.   As noted above, the May 1999 treatment record reveals that the Veteran was diagnosed as having vitiligo, with a notation of previous scars being reported.  Moreover, the July 2000 treatment record notes that the Veteran had been seen by a dermatologist in the past who had told him that it was a vitiligo and another one who told him it was a fungal infection.  As to absence of earlier treatment records, the Veteran has indicated that earlier treatment records are not available as they were destroyed due to their being over 10 years old.  Moreover, at the time of a March 2006 neurological visit, (prior to the Veteran's claim for service connection) it was noted that the Veteran reported having had rashes since his time in Desert Storm.  In addition, in a May 2013 treatment record, the Veteran was noted to have had a rash for which he had had multiple treatments with no success, with a duration period of over 20 years.  Given the foregoing, the Board finds the Veteran's statements credible that he has had a rash since service.

As to whether the Veteran's current skin disorder is related to his period of service, the Board notes that neither of the VA examinations that speak to etiology are dispositive.  The deficiencies of the April 2012 VA examination have already been articulated.  With regard to the subsequent VA examination conducted in December 2015, it is noted that the examiner indicated that it was less likely than not that the Veteran's current skin disorder was related to his period of service.  However, the basis for the negative opinion was that there was no continuity or chronicity of these problems. This is incorrect. As noted above, the Board finds that the Veteran's statements are credible as to chronicity and continuity of skin disorders since service, and are supported by post-service treatment records prepared prior to his claim for service connection for a skin disorder.    
The Board finds that the competent and credible evidence is at least in equipoise as to whether the Veteran's skin disability was incurred in service. The Board finds the notations of skin problems in service and continuously thereafter highly significant. There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim. Specifically, the Board could seek further examination or medical opinion to aid in determining the etiology of the current skin disability.  However, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59   (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207   (1994).

Thus, as there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Board finds that this is a situation where the benefit of the doubt rule applies. Ashley, 6 Vet. App. at 59; 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 . In resolving all reasonable doubt in the Veteran's favor, service connection for a skin disability is warranted.


ORDER

Service connection for mycosis fungoide is granted




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


